Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114. including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 7 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja US 20180097556 in view of Yang US 20150110034



transmitting, to a user equipment (UE) for a beam sweeping procedure, at least one downlink control channel associated with at least one beam, 
wherein one of: the method further comprises transmitting first information indicating that the base station is to transmit the at least one downlink control channel without identifying a corresponding downlink shared channel or the at least one downlink control channel includes second information that indicates that the at least one downlink control channel does not include information identifying the corresponding downlink [[shared channel]] (Nagaraja: [0084-0090] fig. 9, unit NB-A2 - the NB may transmit a beam switch (request/command) that may contain just a command to switch the beam without explicit beam ID); and
receiving, based at least in part on transmitting the at least one downlink control channel, feedback information relating to the at least one downlink control channel (Nagaraja: [0084-0090] - After sending a beam switch signal to the UE, the NB may expect an ACK acknowledging the beam switch).
Nagaraja merely discloses the term “shared channel”
Yang further teaches wherein one of: the method further comprises transmitting first information indicating that the base station is to transmit the at least one downlink control channel without identifying a corresponding downlink shared channel or the at least one downlink control channel includes second information that indicates that the at least one downlink control channel does not include information identifying the corresponding downlink shared channel (Yang: [0211-0212] - For example, a PDCCH indicating SPS configuration release may not schedule a PDSCH) in order to make the two ACK/NACK resources to be determined as an implicit PUCCH resource linked to a lowest CCE index n_CCE constituting a PDCCH (PDCCH without PDSCH) transmitted based on an L-PDCCH and an implicit PUCCH resource linked to a CCE index n_CCE+1 immediately after the lowest CCE index [0212].


2.    The method of claim 1, wherein the at least one downlink control channel does not include information associated with identifying at least one of:
a corresponding uplink shared channel, a channel state information reference signal, or 
a sounding reference signal (Nagaraja: [0084-0090] fig. 9, unit NB-A2 - the NB may transmit a beam switch (request/command) that may contain just a command to switch the beam without explicit beam ID).

3.    The method of claim 1, wherein the first information includes a radio resource control message that is transmitted before transmitting the at least one downlink control channel (Nagaraja: [0084-0090, 0093, 0097] fig. 9, unit NB-A2 - on the NB side for fast beam recovery, the NB may send a timer (e.g., T_SR and/or T_RACH), after the expiration of which the UE may start the SR and/or RACH procedure for beam recovery. This timer may be sent over system information (SI) or via an RRC configuration message; Yang: [0211-0219] - a BS may configure a plurality of explicit PUCCH (e.g., format 1b or 3) resources (sets) through a higher layer (e.g., RRC) and information indicating one resource (set) of the configured resources (sets) may be transmitted through a DL grant PDCCH (refer to Table 9)).

4.    The method of claim 1, wherein the second information includes a bit indicator included the at least one downlink control channel (Yang: [0211-0219] - a BS may configure a plurality of explicit PUCCH (e.g., format 1b or 3) resources (sets) through a higher layer (e.g., RRC) and information indicating one resource (set) of the configured resources (sets) may be transmitted through a DL grant PDCCH (refer to Table 9)).

5.    The method of claim 1, wherein the at least one downlink control channel is associated with a plurality of control resource sets, and wherein the BS is configured to transmit the at least one downlink control channel using a single slot (Nagaraja: [0088]).

6.    The method of claim 1, wherein the at least one downlink control channel is associated with a plurality of control resource sets, and wherein the BS is configured to transmit the at least one downlink control channel using a corresponding plurality of consecutive slots (Nagaraja: [0088]).

7.    The method of claim 1, wherein the BS is configured to select at least one beam corresponding to at least one of the at least one downlink control channel based at least in part on the feedback information (Nagaraja: [0086-0103]).

(Nagaraja: [0084-0090]).

10.    A method of wireless communication performed by a user equipment (UE), comprising:
receiving, from a base station (BS) and during a beam sweeping, at least one downlink control channel associated with at least one beam (Nagaraja: [0084-0090]);
wherein one of: the method further comprises transmitting first information indicating that the base station is to transmit the at least one downlink control channel without identifying a corresponding downlink shared channel or the at least one downlink control channel includes second information that indicates that the at least one downlink control channel does not include information identifying the corresponding downlink shared channel; and transmitting, based at least in part on receiving the at least one downlink control channel, feedback information relating to the at least one downlink control channel (Nagaraja: [0084-0090])
Nagaraja merely discloses the term “shared channel”
Yang further teaches wherein one of: the method further comprises transmitting first information indicating that the base station is to transmit the at least one downlink control channel without identifying a corresponding downlink shared channel or the at least one downlink control channel includes second information that indicates that the at least one downlink control channel does not include information identifying the corresponding downlink shared channel (Yang: [0212]) in order to make the two ACK/NACK resources to be determined as an implicit PUCCH resource linked to a lowest CCE index n_CCE constituting a PDCCH (PDCCH without PDSCH) transmitted based on an L-PDCCH and an implicit PUCCH resource linked to a CCE index n_CCE+1 immediately after the lowest CCE index [0212].
	Thus, it would have been obvious to one skill in the art before the effective filing date of the claim invention to include the above recited limitation into Nagaraja’s invention in order to make the two ACK/NACK resources to be determined as an implicit PUCCH resource linked to a lowest CCE index n_CCE constituting a PDCCH (PDCCH without PDSCH) transmitted based on an L-PDCCH and an implicit PUCCH resource linked to a CCE index n_CCE+1 immediately after the lowest CCE index [0212], as taught by Yang.

11.    The method of claim 10, wherein the at least one downlink control channel does not include information associated with identifying at least one of:
a corresponding uplink shared channel, a channel state information reference signal, or 
a sounding reference signal (Nagaraja: [0084-0090] fig. 9, unit NB-A2 - the NB may transmit a beam switch (request/command) that may contain just a command to switch the beam without explicit beam ID).

12.    The method of claim 10, wherein the UE is configured to measure a characteristic of the at least one downlink control channel, and wherein the feedback information identifies the characteristic (Nagaraja: [0084-0090]).

13.    The method of claim 12, wherein the characteristic includes at least one of: 
a demodulation reference signal characteristic,
a log-likelihood ratio characteristic, 
a cyclic redundancy check characteristic, or
a combination thereof (Nagaraja: [0084-0090]).

14.    The method of claim 10, wherein the feedback information indicates a beam selection determined based at least in part on the at least one downlink control channel (Nagaraja: [0084-0090]).

15.    The method of claim 10, wherein the feedback information is at least one of 
a layer 1 acknowledgement message, 
a layer 1 negative acknowledgement message, or 
a channel state feedback message (Nagaraja: [0090]).

16.    The method of claim 10, wherein the feedback information indicates at least one of a reference signal received power or a beam index (Nagaraja: [0094]).

17.    The method of claim 10, wherein the feedback information indicates an uplink control channel beam or a downlink control channel beam (Nagaraja: fig. 9-11 [0094]).

Claim 9 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja-Yang in view of Kim US 20200059967

9.    The method of claim 1, Nagaraja merely discloses the term “wherein the BS is configured to trigger an aperiodic channel state information reference signal using at least one downlink control information message associated with the at least one downlink control channel”
Kim further teaches wherein the BS is configured to trigger an aperiodic channel state information reference signal using at least one downlink control information message associated with the at least one downlink control channel (Kim: [0013, 0209]) in order to make the UE to report its DL beam indices based on the measured CSI-RSs and CSI-RS quality (CSI-RS RSRP) in addition [0213].


18.    The method of claim 10, wherein the feedback information and an aperiodic channel state information reference signal are conveyed using a single message (Kim: [0209]).

Regarding claims 19-30, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-18, where the difference used is a “device” with a processor and a memory and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims arid interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 10, 19, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja US 20180097556 in view of Seo US 20140328312


1.    A method of wireless communication performed by a base station (BS), comprising:
transmitting, to a user equipment (UE) for a beam sweeping procedure, at least one downlink control channel associated with at least one beam (Nagaraja: [0084-0090] fig. 9, unit NB-A2 - the NB may transmit a beam switch (request/command) that may contain just a command to switch the beam without explicit beam ID), 
wherein one of: the method further comprises transmitting first information indicating that the base station is to transmit the at least one downlink control channel without identifying a corresponding downlink shared channel or the at least one downlink control channel includes second information that indicates that the at least one downlink control channel does not include information identifying the corresponding downlink [[shared channel]] (Nagaraja: [0084-0090] fig. 9, unit NB-A2 - the NB may transmit a beam switch (request/command) that may contain just a command to switch the beam without explicit beam ID); and
receiving, based at least in part on transmitting the at least one downlink control channel, feedback information relating to the at least one downlink control channel (Nagaraja: [0084-0090] - After sending a beam switch signal to the UE, the NB may expect an ACK acknowledging the beam switch).
Nagaraja merely discloses the term “shared channel”
Seo further teaches wherein the at least one downlink control channel does not include information associated with identifying a corresponding downlink shared channel (Seo: fig. 9-10, unit 912, S1012, [0234-0236]) in order to effectively and appropriately determining an uplink (UL) acknowledgement/negative-acknowledgement (ACK/NACK) transmission resource in relation to an E-PDCCH [0024].
	Thus, it would have been obvious to one skill in the art before the effective filing date of the claim invention to include the above recited limitation into Nagaraja’s invention in order to effectively and appropriately determining an uplink (UL) acknowledgement/negative-acknowledgement (ACK/NACK) transmission resource in relation to an E-PDCCH [0024], as taught by Seo.

10.    A method of wireless communication performed by a user equipment (UE), comprising:
receiving, from a base station (BS) and during a beam sweeping, at least one downlink control channel associated with at least one beam (Nagaraja: [0084-0090]);
wherein one of: the method further comprises transmitting first information indicating that the base station is to transmit the at least one downlink control channel without identifying a corresponding downlink shared channel or the at least one downlink control channel includes second information that indicates that the at least one downlink control channel does not include information identifying the corresponding downlink shared channel (Nagaraja: [0084-0090]); and transmitting, based at least in part on receiving the at least one downlink control channel, feedback information relating to the at least one downlink control channel (Nagaraja: [0084-0090])
Nagaraja merely discloses the term “shared channel”
Seo further teaches wherein one of: the method further comprises transmitting first information indicating that the base station is to transmit the at least one downlink control channel without identifying a corresponding downlink shared channel or the at least one downlink control channel includes second information that indicates that the at least one downlink control channel does not include information identifying the corresponding downlink shared channel (Seo: fig. 9-10, unit 912, S1012, [0234-0236) in order to effectively and appropriately determining an uplink (UL) acknowledgement/negative-acknowledgement (ACK/NACK) transmission resource in relation to an E-PDCCH [0024].
	Thus, it would have been obvious to one skill in the art before the effective filing date of the claim invention to include the above recited limitation into Nagaraja’s invention in order to effectively and appropriately determining an uplink (UL) acknowledgement/negative-acknowledgement (ACK/NACK) transmission resource in relation to an E-PDCCH [0024], as taught by Seo.

Regarding claims 19 & 25, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1, 10, where the difference used is a “device” with a processor and a memory and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims arid interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja US 20180097556 in view of Noh US 20190037582


1.    A method of wireless communication performed by a base station (BS), comprising:
transmitting, to a user equipment (UE) for a beam sweeping procedure, at least one downlink control channel associated with at least one beam, wherein one of: the method further comprises transmitting first information indicating that the base station is to transmit the at least one downlink control channel without identifying a corresponding downlink shared channel or the at least one downlink control channel includes second information that indicates that the at least one downlink control channel does not include information identifying the corresponding downlink shared channel (Nagaraja: [0084-0090] fig. 9, unit NB-A2 - the NB may transmit a beam switch (request/command) that may contain just a command to switch the beam without explicit beam ID); and
Nagaraja: [0084-0090] - After sending a beam switch signal to the UE, the NB may expect an ACK acknowledging the beam switch).
Nagaraja merely discloses the term “shared channel”
Noh further teaches wherein one of: the method further comprises transmitting first information indicating that the base station is to transmit the at least one downlink control channel without identifying a corresponding downlink shared channel or the at least one downlink control channel includes second information that indicates that the at least one downlink control channel does not include information identifying the corresponding downlink shared channel (Noh: fig. 15-19 [0032, 0132-0137]) in order to transmit a PDCCH including only an uplink grant is transmitted without PDSCH transmission [0034].
	Thus, it would have been obvious to one skill in the art before the effective filing date of the claim invention to include the above recited limitation into Nagaraja’s invention in order to transmit a PDCCH including only an uplink grant is transmitted without PDSCH transmission [0034], as taught by Noh.

2.    The method of claim 1, wherein the at least one downlink control channel does not include information associated with identifying at least one of:
a corresponding uplink shared channel, a channel state information reference signal, or 
a sounding reference signal (Nagaraja: [0084-0090] fig. 9, unit NB-A2 - the NB may transmit a beam switch (request/command) that may contain just a command to switch the beam without explicit beam ID).

3.    The method of claim 1, wherein the first information includes a radio resource control message that is transmitted before transmitting the at least one downlink control channel (Nagaraja: [0084-0090, 0093, 0097] fig. 9, unit NB-A2 - on the NB side for fast beam recovery, the NB may send a timer (e.g., T_SR and/or T_RACH), after the expiration of which the UE may start the SR and/or RACH procedure for beam recovery. This timer may be sent over system information (SI) or via an RRC configuration message; Noh: fig. 8, unit s802, 15-19 [0032, 0075, 0132-0137] - the EPDCCH is allocated in the PDSCH region in the FDM scheme with the PDSCH, even if it is a UL grant only transmission without PDSCH).

4.    The method of claim 1, wherein the second information includes a bit indicator included the at least one downlink control channel (Noh: [0075] fig. 8, unit s802)

5.    The method of claim 1, wherein the at least one downlink control channel is associated with a plurality of control resource sets, and wherein the BS is configured to transmit the at least one downlink control channel using a single slot (Nagaraja: [0088]).

6.    The method of claim 1, wherein the at least one downlink control channel is associated with a plurality of control resource sets, and wherein the BS is configured to transmit the at least one downlink control channel using a corresponding plurality of consecutive slots (Nagaraja: [0088]).

(Nagaraja: [0086-0103]).

8.    The method of claim 1, wherein the BS is configured to schedule a corresponding downlink shared channel after receiving the feedback information (Nagaraja: [0084-0090]).

10.    A method of wireless communication performed by a user equipment (UE), comprising:
receiving, from a base station (BS) and during a beam sweeping, at least one downlink control channel associated with at least one beam (Nagaraja: [0084-0090]); 
wherein one of: the method further comprises transmitting first information indicating that the base station is to transmit the at least one downlink control channel without identifying a corresponding downlink shared channel or the at least one downlink control channel includes second information that indicates that the at least one downlink control channel does not include information identifying the corresponding downlink shared channel and transmitting, based at least in part on receiving the at least one downlink control channel, feedback information relating to the at least one downlink control channel (Nagaraja: [0084-0090])
Nagaraja merely discloses the term “shared channel”
Noh further teaches wherein one of: the method further comprises transmitting first information indicating that the base station is to transmit the at least one downlink control channel without identifying a corresponding downlink shared channel or the at least one downlink control channel includes second information that indicates that the at least one downlink control channel does not include information identifying the corresponding downlink  (Seo: fig. 15-19 [0032, 0132-0137]) in order to transmit a PDCCH including only an uplink grant is transmitted without PDSCH transmission [0034].
	Thus, it would have been obvious to one skill in the art before the effective filing date of the claim invention to include the above recited limitation into Nagaraja’s invention in order to transmit a PDCCH including only an uplink grant is transmitted without PDSCH transmission [0034], as taught by Noh.

11.    The method of claim 10, wherein the at least one downlink control channel does not include information associated with identifying at least one of:
a corresponding uplink shared channel, a channel state information reference signal, or 
a sounding reference signal (Nagaraja: [0084-0090] fig. 9, unit NB-A2 - the NB may transmit a beam switch (request/command) that may contain just a command to switch the beam without explicit beam ID).

12.    The method of claim 10, wherein the UE is configured to measure a characteristic of the at least one downlink control channel, and wherein the feedback information identifies the characteristic (Nagaraja: [0084-0090]).

13.    The method of claim 12, wherein the characteristic includes at least one of: 
a demodulation reference signal characteristic,
a log-likelihood ratio characteristic, 
a cyclic redundancy check characteristic, or
a combination thereof (Nagaraja: [0084-0090]).

14.    The method of claim 10, wherein the feedback information indicates a beam selection determined based at least in part on the at least one downlink control channel (Nagaraja: [0084-0090]).

15.    The method of claim 10, wherein the feedback information is at least one of 
a layer 1 acknowledgement message, 
a layer 1 negative acknowledgement message, or 
a channel state feedback message (Nagaraja: [0090]).

16.    The method of claim 10, wherein the feedback information indicates at least one of a reference signal received power or a beam index (Nagaraja: [0094]).

17.    The method of claim 10, wherein the feedback information indicates an uplink control channel beam or a downlink control channel beam (Nagaraja: fig. 9-11 [0094]).

Claim 9 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja-Noh in view of Kim US 20200059967

9.    The method of claim 1, Nagaraja merely discloses the term “wherein the BS is configured to trigger an aperiodic channel state information reference signal using at least one downlink control information message associated with the at least one downlink control channel”
Kim further teaches wherein the BS is configured to trigger an aperiodic channel state information reference signal using at least one downlink control information message associated with the at least one downlink control channel (Kim: [0013, 0209]) in order to make the UE to report its DL beam indices based on the measured CSI-RSs and CSI-RS quality (CSI-RS RSRP) in addition [0213].
Thus, it would have been obvious to one skill in the art before the effective filing date of the claim invention to include the above recited limitation into Nagaraja’s invention in order to make the UE to report its DL beam indices based on the measured CSI-RSs and CSI-RS quality (CSI-RS RSRP) in addition [0213], as taught by Kim.

18.    The method of claim 10, wherein the feedback information and an aperiodic channel state information reference signal are conveyed using a single message (Kim: [0209]).

Regarding claims 19-30, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-18, where the difference used is a “device” with a processor and a memory and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims arid interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Response to Arguments
           Applicant's arguments filed on 01/11/21 have been fully considered but they are not persuasive.  
Applicant Argument:
           The applied reference do not disclose one or more features recited in independent claims 1, 10, 19, and 25, as amended.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to ([0211-0212]) of Yang, for example: a PDCCH indicating SPS configuration release may not schedule a PDSCH in order to make the two ACK/NACK resources to be determined as an implicit PUCCH resource linked to a lowest CCE index n_CCE constituting a PDCCH (PDCCH without PDSCH) transmitted based on an L-PDCCH and an implicit PUCCH resource linked to a CCE index n_CCE+1 immediately after the lowest CCE index [0212] (herein it’s considered same as teaches wherein one of: the method further comprises transmitting first information indicating that the base station is to transmit the at least one downlink control channel without identifying a corresponding downlink shared channel or the at least one downlink control channel includes second information that indicates that the at least one downlink control channel does not include information identifying the corresponding downlink shared channel).


Applicant Argument:
           The applied reference do not disclose one or more features recited in independent claims 1, 10, 19, and 25, as amended.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to ([0132-0164] figs 15-19) of Noh, for example: referring to FIG. 15, when the uplink data traffic transmitted in the LAA SCell is self-carrier-scheduled through the control channel transmitted in the corresponding LAA SCell, a control channel that transmits only the uplink grant may be transmitted in the PDCCH of the DL subframe, that is, the uplink grant only transmission may be performed in the PDCCH without PDSCH transmission in one subframe. In this case, OFDM symbols that the PDSCH region may have in the subframe may be blanked without transmitting any signal, and channel access from other nodes or Wi-Fi nodes may be allowed in the corresponding blanked OFDM symbol(s) of the unlicensed carrier (herein it’s considered same as teaches wherein one of: the method further comprises transmitting first information indicating that the base station is to transmit the at least one downlink control channel without identifying a corresponding downlink shared channel or the at least one downlink control channel includes second information that indicates that the at least one downlink control channel does not include information identifying the corresponding downlink shared channel).
Thus, for the above reason, the prior art meet the claim limitation.

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

Remark: 
            In addition, an interview could expedite the prosecution.
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415